                Case 2:20-cv-01362-MJP Document 8-1 Filed 10/30/20 Page 1 of 2




 1                                                             The Honorable Marsha J Pechman
 2

 3

 4

 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11
   NORTHWEST ENVIRONMENTAL
12 ADVOCATES,                                         Case No. 2:20-cv-01362-MJP
13        Plaintiff,
14                                                    [PROPOSED] ORDER GRANTING
           v.                                         UNOPPOSED MOTION TO EXTEND
15                                                    DATE TO RESPOND TO COMPLAINT
   THE U.S. ENVIRONMENTAL PROTECTION                  AND FILE THE ADMINISTRATIVE
16 AGENCY,                                            RECORD
17        Defendant.
18
19      The Court hereby GRANTS the Moving Party’s Unopposed Motion to Extend the Date to
20   Respond to the Complaint and File the Administrative Record.
21
        1) The deadline by which Defendant must file its response to the Complaint and the
22
            administrative record is extended by twenty-one days—from November 25, 2020, to and
23
            including December 16, 2020.
24

25      IT IS SO ORDERED.

26      DATED this ________ day of October 2020.

27                                              __________________________
28   [PROPOSED] ORDER EXTENDING DEADLINE TO
     RESPOND TO COMPLAINT AND FILE THE
     ADMINISTRATIVE RECORD - 1
     Case No. 2:20-cv-01362-MJP
             Case 2:20-cv-01362-MJP Document 8-1 Filed 10/30/20 Page 2 of 2




 1                                           The Honorable Marsha J. Pechman
                                             United States District Judge
 2

 3

 4      Presented by:
        Elisabeth H. Carter
 5      U.S. Department of Justice
        Environment & Natural Resources Division
 6      Environmental Defense Section
 7      P.O. Box 7611
        Washington, D.C. 20044
 8      (202) 598-3141
        Elisabeth.carter@usdoj.gov
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER EXTENDING DEADLINE TO
     RESPOND TO COMPLAINT AND FILE THE
     ADMINISTRATIVE RECORD - 2
     Case No. 2:20-cv-01362-MJP
